                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                                        )
                                                              )
GEORGE ANDREW WALLACE, JR.                                    )       Bk. No. 16-02409-CW3-13
                                                              )       Chapter 13
                        Debtor(s).                            )       Judge Walker


                       ORDER MODIFYING CONFIRMED CHAPTER 13 PLAN

         It appearing to the Court, based upon the certification of the Trustee’s counsel, debtor’s counsel,
and counsel for U.S. Bank Trust National Association, as indicated by their electronic signature below, that
the Trustee, by and through his counsel, has filed a Motion to Modify Plan, and that pursuant to Rule 9013-
1 of the Local Rules of the Bankruptcy Court for the Middle District of Tennessee, has forwarded a copy
of that motion along with notice and an opportunity to be heard to the debtor, debtor’s counsel, and the
Assistant U.S. Trustee and that no affected party in interest has objected to or requested a hearing on the
Trustee’s motion, it is
         ORDERED, the debtor’s confirmed Chapter 13 plan is modified as follows:
                If the holder of a claim listed in paragraph 3.c. of the Order Confirming
                Chapter 13 Plan files a Notice of Mortgage Payment Change under Rule
                3002.1, Fed. R. Bankr. P., the Trustee may adjust the postpetition regular
                payment listed in paragraph 3.c. and payments into the plan in paragraph
                2 in accordance with the creditor’s notice upon filing a notice of payment
                adjustment and delivering a copy to the debtor, the debtor’s attorney, the
                creditor, and the U.S. Trustee. The trustee shall have the discretion to
                adjust the postpetition regular payment listed in paragraph 3.c. in
                accordance with the Notice of Mortgage Payment Change and not seek to
                alter or adjust the payments into the plan if the payment change is in the
                amount of $25 per month, or less. However, notice of the payment
                adjustment shall be provided to the debtor, the debtor’s attorney, the
                creditor, and the U.S. Trustee.
                The Trustee is authorized to pay any postpetition fees, expenses, and
                charges, notice of which is properly filed pursuant to Rule 3002.1, Fed. R.
                Bankr. P., and as to which no objection is raised, at the same disbursement
                level as the arrearage claim listed in paragraph 3.c.




Case 3:16-bk-02409         Doc 66     Filed 11/18/19 Entered 11/18/19 09:32:38                 Desc Main
                                      Document     Page 1 of 3
               Confirmation of this Plan shall impose upon any claimholder treated under
               paragraph 3(c) of the Order Confirming Chapter 13 Plan, and holding as
               collateral, the debtor’s residence, the obligation to:
               a.      Apply the payments received from the Trustee on preconfirmation
               arrearages only to such arrearages. For purposes of this Plan, the
               “preconfirmation” arrears shall include all sums included in the allowed
               proof of claim plus any postpetition preconfirmation payments due under
               the underlying mortgage obligation not specified in the allowed proof of
               claim. Monthly ongoing mortgage payments shall be paid by the trustee
               commencing with the later of the month of confirmation or the month in
               which a proof of claim itemizing the arrears is filed by such claimholder.
               b.      Treat the mortgage obligation as current at confirmation such that
               future payments, if made pursuant to the plan, shall not be subject to late
               fees, penalties or other charges; it is further
        ORDERED, based on the difference between the payments stated on the Notice of Mortgage
Payment Changes filed at docket entries 32, 55, 57, 62, and 64, and the Trustee’s disbursements, the
debtor’s ongoing mortgage payment is underpaid by $214.02 through October 2019;
        ORDERED, the underpayment of $214.02 through October 2019 shall be paid prorata as a
postpetition arrearage claim in Class 5;
        ORDERED, effective November 2019, the debtor’s ongoing mortgage payment is $1,209.40 and
shall remain $1,209.40 until a Notice is filed pursuant to Rule 3002.1; it is further
       ORDERED, the Trustee is authorized to pay the Notice of Postpetition Mortgage Fees, Expenses,
and Charges filed at docket entry 29; and it is further
       ORDERED, the debtor’s plan payment shall remain $2,200 per month.
                                                        THIS ORDER WAS SIGNED AND ENTERED
                                                        ELECTRONICALLY AS INDICATED AT THE
                                                        TOP OF THE FIRST PAGE.


       APPROVED BY:

       /s/ Margaret P. Reidy
       Margaret P. Reidy
       Counsel to Standing Chapter 13 Trustee
       P.O. Box 340019
       Nashville, TN 37203-0019
       615-244-1101; Fax 615-244-3241
       pleadings@ch13nsh.com




Case 3:16-bk-02409       Doc 66      Filed 11/18/19 Entered 11/18/19 09:32:38                Desc Main
                                     Document     Page 2 of 3
      /s/ Alise Housden (with permission)
      Alise Housden
      Counsel for the Debtor
      Long, Burnett, and Johnson, PLLC
      302 42nd Ave. N.
      Nashville, TN 37209
      615-386-0075; Fax 615-864-8419
      Ahousden@tennessee-bankruptcy.com


      /s/ Edward Russell (with permission)
      Edward Russell
      Counsel to U.S. Bank Trust National Association
      The SR Law Group
      P.O. Box 128
      Mt. Juliet, TN 37121
      615-559-3190
      erussell@thesrlawgroup.com




Case 3:16-bk-02409     Doc 66     Filed 11/18/19 Entered 11/18/19 09:32:38   Desc Main
                                  Document     Page 3 of 3
